A writ was allowed in this case for the determination of two questions. 132 N.J.L. 248.
1. Do teachers in a school system, who have acquired tenure, have a right to the increases provided by an existing salary schedule when the time for such increases occur? We think not. If the reasoning in Greenway v. Board of Education of Camden,129 N.J.L. 461, is somewhat extended, as we think it should be, board action is necessary to implement every increase.
2. May the recommendation by the persons named in the schedule be arbitrarily withheld? We can find nothing in the proofs beyond inaction. There is nothing to indicate that it was arbitrary. To decide otherwise it is admitted would necessitate overruling the reasoning in the Greenway case, supra. This we cannot do.
The judgment of the State Board of Education will be affirmed. *Page 16